Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered December 19, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s challenges to the prosecutor’s cross-examination and summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged conduct by the prosecutor was largely responsive to issues raised by the defense and did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
In light of defendant’s previous criminal record and the situs of the sale at a recreational facility, we perceive no abuse of sentencing discretion. Concur — Williams, J. P., Ellerin, Wallach and Rubin, JJ.